Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections Withdrawal
Applicant’s amendment of Claim 8 is acknowledged. Thus, the claim rejection under 112(b) is withdrawn. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2018/0062109) of record, in view of Kim1 (U.S. Patent Pub. No. 2015/0097171).
	Regarding Claim 1
	FIG. 6 of Kim discloses a display panel comprising: a substrate (101) including an emission area (defined by 141) and a non-emission area (beyond 141); an auxiliary electrode (250) placed in the non-emission area and supplied with power for driving the display panel [0004]; a protective layer (210) placed on the auxiliary electrode; a contact hole penetrating through the protective layer and exposing the auxiliary electrode; a connection electrode (220) in contact with the auxiliary electrode within the contact hole; an electron auxiliary layer (ETL or EIL of 142 [0049]) placed on the connection electrode; a cathode electrode (143) placed on the electron auxiliary layer; and a protrusion (162) protruding from the connection electrode, wherein the protrusion has a shade region on the connection electrode, and wherein the cathode electrode is in contact with the connection electrode in the shade region. 
Kim is silent with respect to “the connection electrode comprises: a first electrode; a second electrode placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion extends from the second electrode and protrudes through the exposure hole, and wherein the first electrode is disposed on a different layer than the cathode electrode”.
	FIG. 1 of Kim1 discloses a similar display panel, wherein the connection electrode comprises: a first electrode (154); a second electrode (160) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (118) extends from the second electrode and protrudes through the exposure hole, and wherein the first electrode is disposed on a different layer than the cathode electrode (153). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Kim1. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of improving luminance uniformity (Para. 6 of Kim1).

	Regarding Claim 2
	FIG. 6 of Kim discloses the electron auxiliary layer (ETL or EIL of 142 [0049]) comprises two parts placed on the connection electrode and spaced apart from each other.

	Regarding Claim 3
	FIG. 6 of Kim discloses the protrusion (162) is placed between the two parts of the electron auxiliary layer.

	Regarding Claim 4
	FIG. 6 of Kim discloses the electron auxiliary layer (ETL or EIL of 142 [0049]) does not overlap with the shade region.

	Regarding Claim 5
	FIG. 1 of Kim1 discloses the cathode electrode (153) covers the protrusion. 

	Regarding Claim 6
	FIG. 1 of Kim1 discloses the connection electrode comprises: a first electrode (154); Response to Requirement for Election/Restriction a second electrode (160) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (118) extends from the second electrode and protrudes through the exposure hole. 

	Regarding Claim 7
	FIG. 1 of Kim1 discloses the cathode electrode (153) is in contact with the first electrode (154) within the shade region. 

	Regarding Claim 8
	FIG. 1 of Kim1 discloses a first electrode (154) includes a transparent conductive metal oxide [0072], and a second electrode (160) includes a metal [0059]. 

Claims 1, 5-7 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2017/0133620) of record, in view of Park (U.S. Patent Pub. No. 2014/0183479).
	Regarding Claim 1
	FIG. 4 of Lee discloses a display panel comprising: a substrate (100) including an emission area (defined by 200) and a non-emission area (beyond 200); an auxiliary electrode (190) placed in the non-emission area and supplied with power for driving the display panel [0048]; a protective layer (172) placed on the auxiliary electrode; a contact hole (CH5) penetrating through the protective layer and exposing the auxiliary electrode; a connection electrode (210) in contact with the auxiliary electrode within the contact hole; an electron auxiliary layer (ETL or EIL in 240 [0117]) placed on the connection electrode; a cathode electrode (250) placed on the electron auxiliary layer; and a protrusion (230) protruding from the connection electrode, wherein the protrusion has a shade region on the connection electrode, and wherein the cathode electrode is in contact with the connection electrode in the shade region. 
Lee is silent with respect to “the connection electrode comprises: a first electrode; a second electrode placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion extends from the second electrode and protrudes through the exposure hole, and wherein the first electrode is disposed on a different layer than the cathode electrode”.
	FIG. 4 of Park discloses a similar display panel, wherein the connection electrode comprises: a first electrode (470); a second electrode (361) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (480) extends from the second electrode and protrudes through the exposure hole, and wherein the first electrode is disposed on a different layer than the cathode electrode (353).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Park. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of improving pixel layouts and reducing voltage drop (Para. 9 of Park).

	Regarding Claim 5
	FIG. 4 of Lee discloses the cathode electrode (250) covers the protrusion (230).

	Regarding Claim 6
	FIG. 4 of Lee discloses the connection electrode comprises: a first electrode (portion of 250 surrounding 231); Response to Requirement for Election/Restriction a second electrode (210) placed under the first electrode; and an exposure hole formed in the first electrode, wherein the protrusion (231) extends from the second electrode and protrudes through the exposure hole. 

	Regarding Claim 7
	FIG. 4 of Lee discloses the cathode electrode (250) is in contact with the first electrode (portion of 250 surrounding 231) within the shade region. 

	Regarding Claim 9
	FIG. 4 of Lee discloses the protrusion (230) comprises: a trunk (231) extending from the connection electrode (210); and a crown (232) extending from the trunk, and configured to form the shade region. 

	Regarding Claim 10
	FIG. 4 of Lee discloses the crown (232) has a reverse-tapered shape.

	Regarding Claim 11
	FIG. 4 of Lee discloses the electron auxiliary layer (ETL or EIL in 240 [0117]) is placed on the crown (232).

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Lee and Park, in view of Wang (CN 110447107, machine-translated English version provided) of record.
	Regarding Claim 12
	Lee as modified by Park discloses Claim 9. 
Lee as modified by Park is silent with respect to “the crown comprises multiple projections formed in a radial shape”.
However, the configuration of the claimed “the crown comprises multiple projections formed in a radial shape” was a matter of choice. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). Also see MPEP 2144.04. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See MPEP 2144.04 (IV) (B)). For example, in FIG. 4, Wang discloses a configuration wherein a plurality of projections (P) formed in a radial shape. Thus the particularly claimed configuration is one of numerous configurations a person of ordinary skill in the art would find obvious. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Wang, such that the crown comprises multiple projections formed in a radial shape. The ordinary artisan would have been motivated to modify Lee in the above manner for purpose of increasing the electrical contact (last paragraph of Summary of the Invention of Wang).

	Regarding Claim 13
	Lee as modified by Wang discloses the electron auxiliary layer and the cathode electrode are placed in an area between the multiple projections.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892